Citation Nr: 0836635	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-26 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, that denied 
service connection for depression and a right leg disability.  

The issue of service connection for a right leg disability is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

A psychiatric disorder was not identified during service, nor 
was any psychosis identified within the one-year period 
following the veteran's discharge from active duty, and the 
preponderance of the competent evidence is against finding 
that any current psychiatric disability is related to his 
period of military service or any event thereof.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active service and no psychosis manifested to a compensable 
degree within one year following the veteran's separation 
from service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2005 and May 
2006; a rating decision in November 2005; and a statement of 
the case in July 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the April 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

The veteran asserts that he suffers from depression that 
began in service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, such as psychoses, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. 3.159(a).  Lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The record before the 
Board contains service medical records and post-service 
medical records, which will be addressed as pertinent.  Dela 
Cruz v. Principi, 15 Vet.App.143 (2001) (a discussion of all 
evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).  

Here, the record demonstrates that the veteran has a current 
mental disability.  VA outpatient treatment records from 
November 2004 to March 2006 show that he has consistently 
complained of and been treated for depression and anxiety.  
However, after a careful review of the evidence, the Board 
finds that the evidence does not indicate that the veteran's 
conditions were incurred in or aggravated by his period of 
active duty.  

The veteran's service medical records are devoid of 
complaints of or treatment for an acquired psychiatric 
disorder.  The October 1967 service separation examinatio 
found the veteran's psychiatric examination to be normal.

VA treatment records dated July 2005 and January 2006 contain 
histories wherein the veteran reported that he first began to 
experience depression and anxiety in September 2004, 
approximately 37 years after his period of active duty.  Such 
a long lapse between the veteran's separation and the onset 
of his symptoms provides evidence against a finding of 
service connection.  Maxson v. West, 12 Vet. App. 453 (1999) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

In a VA treatment record dated November 2005, the veteran 
reported that his anxiety and depression were caused by the 
loss of his job and a subsequent separation from his wife, 
not any incident of service.  The evidence of record does not 
contain any competent medical evidence that relates the 
veteran's mental disorders to his service or to any disease 
or injury incurred in or aggravated by service.

The Board acknowledges the veteran's assertions regarding the 
cause of his depression.  However, as a layperson without the 
appropriate medical training and expertise, he is simply not 
competent to render a probative opinion on a medical matter.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about current symptoms and what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994). 
Additionally, the veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, mental disorders are not subject to lay 
diagnosis and may not be observed objectively.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  While the veteran 
purports that his symptoms at separation support a diagnosis 
and finding of etiology, his statements alone are not 
competent to provide the medical nexus and a medical 
professional has not made this connection.  Thus, the 
veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evidence of record does not show that the veteran had any 
psychiatric disability in service or within one year 
following separation from service.  The evidence also does 
not show that any current psychiatric disability was incurred 
in or aggravated during the veteran's service.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for a psychiatric 
disability, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for a psychiatric disability is denied.


REMAND

The Board finds that additional development is required 
before the instant claim may be finally adjudicated, for the 
reasons discussed below.

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
duty to assist includes procuring service medical records and 
pertinent treatment records, as well as providing an 
examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor, the Court of Appeals for 
Veterans Claims has stated that this element establishes a 
low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran's service medical records show that he sought 
treatment for a blunt trauma injury to his right knee in 
January 1966.  VA treatment records from July 2005, April 
2006, and records associated with the veteran's claim for 
Social Security Administration benefits show that he has 
complained of and sought treatment for a problem with his 
right knee that he claims began in service.  Therefore, the 
Board finds that an opinion must be obtained to determine if 
it is at least as likely as not that the veteran's current 
knee condition is causally related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
cause of any current disability of the 
right knee.  The claims folder must be 
made available to the medical reviewer and 
the report should note review of the 
claims folder.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran 
has a right knee disability that is 
causally related to active service.  The 
examiner should specifically address the 
January 1966 service medical record that 
shows treatment for blunt trauma injury.  
The extent or lack of continuing 
symptomatology, as demonstrated through 
documented treatment records and through 
the veteran's own statements, may also be 
considered by the examiner.  Any opinion 
should be accompanied by a clear rationale 
consistent with the evidence of record.  

2.  Then, readjudicate the claim on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


